EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Johnathan Theibler on September 27, 2021.
The application has been amended as follows: 
As per Claim 1. (Previously Amended) A centralized computer system for creating electronic receipts, the computer system comprising: 
a merchant processor associated with a merchant, wherein the merchant processor accepts ommunicates the payment details to a payment processor; 
the payment processor that receives payment details; a receipt processor that: receives merchant from the merchant processor; 
in response to the merchant registration data being approved, communicates an acceptance to the merchant processor; 
receives merchant widget registration data from the merchant processor, the merchant widget registration data comprising a callback URL for the merchant and a selection of at least one widget of a plurality of widgets, wherein the at least one widget is configured to provide widget data related to a widget function; 
receives merchant channel ID registration data comprising the callback URL; 
in response to receiving the merchant widget registration data and the merchant channel ID registration data, registers the callback URL for the merchant; 
receives receipt details associated with a transaction with the merchant, the receipt details being received according to an API; 
in response to receiving the receipt detailsissues a POST callback command to the callback URL indicating to the merchant that the transaction has occurred and issues a GET command to the at least one widget of the plurality of widgets; in response to issuing the GET command to the at least one widget, receives updated widget data from the at least one widget; 2Application No.: 16/603,137PATENT Resp. to July 16, 2021 Communication Docket No.: 2352US02/090426-31129 
selects receipt data from the receipt details to be included on a receipt based at least partially on the selection of the at least one widget and the updated widget data; 
formats the receipt data into an electronic receipt according to receipt format rules; stores the electronic receipt along with a receipt ID-id; and a communication processor which: 
receives a GET command from a user; in response to receiving the GET command from the user, issues a GET command to the callback URL; receives the electronic receipt according to anAPI; and communicates the receipt to the user.  
As per Claim 2. (Previously Amended) The computer system of claim 1, further comprising- registering an additional authorization URL to a widget of the plurality of widgets; and in response to the additional authorization URL, registering the additional authorization URL in the widget.  
As per Claim 3. (Original) The computer system of claim 1, wherein the receipt comprises a unique code.  
As per Claim 4. (Original) The computer system of claim 3, wherein the receipt may be retrieved using the unique code.  
As per Claim 5. (Original) The computer system of claim 3, wherein the unique code is a URL.  
As per Claim 6. (Currently Amended) The computer system of claim 1, wherein the merchant channel ID registration data 
As per Claim 7, (Cancelled).
As per Claim 8, (Cancelled).
As per Claim 9, (Cancelled).
As per Claim 10, (Cancelled).
As per Claim 11, (Cancelled).

Drawings
	Drawings submitted October 4, 2019, are sufficient.
Reasons for Allowance
The most remarkable prior arts on record are to Cain et al. U.S. Patent #6,901,594 and Cui U.S. Patent #7,774,356. 
Cain et al. is directed to an apparatus and method of establishing communication between a first application added to a platform, and a second application executing on the platform, controls the first and second applications to establish a path for interapplication communication. To that end, a notify message is forwarded to the second application when the first application is added to the system. Receipt of the notify message by the second application causes the second application to ascertain path data for establishing a path between the two applications. The first application also ascertains path data for establishing a path between the applications. The first and second applications then are controlled to establish a single path between the first application and the second application after the path data is ascertained. Cain et al., Abstract. 
Cui is directed to a method and an apparatus that synchronize an application state in a client with a data source in a backend system in an asynchronous manner are described. A response is sent to the client based on a priority determined according to a history of received update requests. When a notification message from a data source in a backend system is received, an update request is selected from a plurality of update requests currently pending to be served according to the priority associated with each update request. A response is sent to the client over a network corresponding to the selected update request. The response includes state updates according to the changes in the data source and the current application state in the corresponding client. Cui, Abstract. 
Cain et al. nor Cui teach the structural limitations of the claimed invention, where in response to issuing the GET command to the at least one widget, receives updated widget data fro the at least one widget; selects receipt data from the receipt details to be included on a receipt based at least partially on the selection of the at least one widget and the updated widget data; formats the receipt data into an electronic receipt according to receipt format rules; stores the electronic receipt along with the-a receipt ID4d;_and a communication processor which:
receives a GET command from a user;
in response to receiving the GET command from the user, issues a GET command to the callback URL; receives the electronic receipt according to an API; and
communicates the receipt to the user.. Moreover, none of the prior art of record remedies the deficiencies found in Cain and Cui or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687